Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 19-23 and 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 19 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “reserve a personal vehicle for a time interval, the personal vehicle to park at a location during the time interval; and match a vehicle use option to the personal vehicle based on the time interval and the location, the vehicle use option associated with a person to use the personal vehicle during the time interval.” (claim 1)

“reserving a parking spot for a time interval at a location for a first person having a need for transportation, the first person to park a personal vehicle at the location for use by a second person during the time interval; and matching a transportation option to the first person based on the time interval and the location, the transportation option associated with a vehicle to satisfy the need for transportation.” (claim 28)
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component under certain methods of organizing human activity (business relations). For example, “reserve”, and “match” in the context of this claim encompasses the user to manually determine a personal vehicle and a vehicle with a driver. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “processor”, and a “tangible machine readable storage medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 19 and 28 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-8, 20-23, 27 and 29-33, further describe the identified abstract idea. In addition, the limitations of claims 2, 5, 20, 27, 29 and 30 define how the vehicle is matched to a driver/user which further describes the abstract idea. The generic computer component of claims 3-4, 6-8, 21-23 and 31-33 (mobile device and processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “identify attributes of the vehicle or the location”. This means that either the location or the attributes of the vehicle are identified. The claims does not necessitate an identification of the attributes of the vehicle. Claim 3 then recites “match the vehicle use option to the personal vehicle based on one or more of the identified attributes”. Since claim 3 does not necessitate an identification of the attributes of the vehicle, the claim limitation is indefinite. For purposes of examination, examiner interprets claim 3 to recite “match the vehicle use option to the personal vehicle based on one or more of the identified attributes or the location”. 
	Claim 4 is rejected under 35USC 112(b) by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhyanker et al. referred to hereafter as Abhyanker (U.S. Patent Application Publication No. 2016/0027307).
As to claim 1, Abhyanker teaches an apparatus comprising a processor to: 
reserve a  personal vehicle for a time interval, the personal vehicle to park at a location during the time interval (para. 188, 190-192 and 194, user may post vehicle available for rent in addition to the location and time of the vehicle, renters may search and reserve vehicles to be rented for a period of time) ; and 
match a vehicle use option to the personal vehicle based on the time interval and the location, the vehicle use option associated with a person to use the personal vehicle during the time interval (para. 188, 190-192 and 194).
As to claim 2, Abhyanker teaches the apparatus of claim 1 as discussed above.
Abhyanker further teaches:
wherein the location includes a parking facility (para. 152, fig. 6B and Fig. 8, the parking location of the vehicle is a parking facility).
As to claims 3-4, Abhyanker teaches the apparatus of claim 1, as discussed above.
Abhyanker further teaches: 

As to claim 5, Abhyanker teaches the apparatus of claim 1 as discussed above.
Abhyanker further teaches: 
wherein the person is to provide a service to the personal vehicle (para. 188, 190-192 and 194).
As to claim 6, Abhyanker teaches the apparatus of claim 1, as discussed above.
Abhyanker further teaches:
wherein the processor is further to automatically unlock the personal vehicle during the time interval (para. 470-471).
As to claim 7, Abhyanker teaches the apparatus of claim 1, as discussed above.
Abhyanker further teaches: 
wherein the processor is further to track locations of the personal vehicle via a mobile device during the time interval (para. 179, 296).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker et al. referred to hereafter as Abhyanker (U.S. Patent Application Publication No. 2016/0027307) in view of Shoen et al. referred to hereafter as Shoen (U.S. Patent Application Publication No. 2017/0206475).
As to claim 8, Abhyanker teaches all the limitations of claim 1 as discussed above.
Abhyanker further teaches: 
reserve a  personal vehicle for a time interval, the personal vehicle to park at a location during the time interval (para. 188, 190-192 and 194, user may post vehicle available for rent in addition to the location and time of the vehicle, renters may search and reserve vehicles to be rented for a period of time); and 
match a vehicle use option to the personal vehicle based on the time interval and the location, the vehicle use option associated with a person to use the personal vehicle during the time interval (para. 188, 190-192 and 194).
Abhyanker does not teach:

	However, Shoen teaches a system comprising a processor to:
instruct, via a mobile device, the person to return the vehicle to the location based on the time interval (para. 65-69 and fig. 28).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to instruct, via a mobile device, the person to return the vehicle to the location based on the time interval in Abhyanker as taught by Shoen. Motivation to do so comes from the teachings of Shoen that doing so would prevent the user from returning the vehicle after the expiration time and prevent incurring additional charges.

Claims 19-22 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker et al. referred to hereafter as Abhyanker (U.S. Patent Application Publication No. 2016/0027307) in view of Webb, (U.S. Patent Application Publication No. 2017/0351975).

As to claims 19 and 28, Abhyanker teaches a tangible machine-readable storage medium and method comprising: 
the first person to park a personal vehicle at the location for use by a second person during the time interval (para. 188, 190-192 and 194, user may post vehicle available for rent in addition to the location and time of the vehicle, renters may search and reserve vehicles to be rented for a period of time); and 

Abhyanker does not teach:
reserve a parking spot for a time interval at a location for a first person having a need for transportation.
However, Webb teaches:
reserve a parking spot for a time interval at a location for a first person having a need for transportation (para. 36-38 and fig. 3E-F).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to reserve a parking spot for a time interval at a location for a first person having a need for transportation in Abhyanker as taught by Webb. Motivation to do so comes from the teachings Webb that doing so would increase the time flexibility of the reservation of the parking spots and tailoring the cost of parking to the actual time spent in the parking spot.
As to claims 20 and 30, Abhyanker in view of Webb teach all the limitations of claims 19 and 28.
Abhyanker further teaches:
the transportation option includes an on-demand vehicle service (para. 188 and 190-192).
As to claims 21 and 31, Abhyanker in view of Webb teach all the limitations of claims 19 and 28. 
Abhyanker further teaches:

As to claims 22 and 32, Abhyanker in view of Webb teaches teach all the limitations of claims 19 and 28. 
Abhyanker further teaches:
cause the processor to track locations of the personal vehicle via a mobile device during the time interval (para. 179 and 296).
As to claims 27 and 29, Abhyanker in view of Webb teaches teach all the limitations of claims 19 and 28. 
Abhyanker further teaches:
the location includes a parking facility (para. 152 and Fig. 6B and Fig. 8).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker et al. referred to hereafter as Abhyanker (U.S. Patent Application Publication No. 2016/0027307) in view of Webb, (U.S. Patent Application Publication No. 2017/0351975), further in view of Shoen et al. referred to hereafter as Shoen (U.S. Patent Application Publication No. 2017/0206475).

As to claims 23 and 33, Abhyanker in view of Webb teaches all the limitations of claims 19 and 28. 
Abhyanker in view of Webb do not teach:
cause the processor to instruct, via a mobile device, the second person to return the vehicle to the location based on the time interval.

instruct, via a mobile device, the person to return the vehicle to the location based on the time interval (para. 65-69 and fig. 28).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to instruct, via a mobile device, the person to return the vehicle to the location based on the time interval in Abhyanker as taught by Shoen. Motivation to do so comes from the teachings of Shoen that doing so would prevent the user from returning the vehicle after the expiration time and prevent incurring additional charges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ZEINA ELCHANTI/Examiner, Art Unit 3628